FILED
                                                                            APR 13 2010
                             NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                      UNITED STATES COURT OF APPEALS

                             FOR THE NINTH CIRCUIT



VICTOR MANUEL BRISENO                            No. 07-74520
GODINEZ,
                                                 Agency No. A095-178-461
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Victor Manuel Briseno Godinez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252.

We review for abuse of discretion the denial of a motion to reopen. Iturribarria v.

INS, 321 F.3d 889, 894 (9th Cir. 2003). We deny the petition for review.

         The BIA did not abuse its discretion when it denied Briseno Godinez’s

motion to reopen because he failed to voluntarily depart during his voluntary

departure period, and is therefore ineligible for cancellation of removal. See

8 U.S.C. § 1229c(d)(1); cf. Matter of Zmijewska, 24 I. & N. Dec. 87, 94 (BIA

2007).

         We need not address Briseno Godinez’s remaining contentions, as they are

foreclosed by his ineligibility for relief.

         PETITION FOR REVIEW DENIED.




                                              2                                  07-74520